Case 1:18-cv-03111-MEH Document 9 Filed 12/05/18 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No. 1:18-cv-03111-MEH

MOUNT VERNON FIRE INSURANCE COMPANY,

       Plaintiff,

v.

JEFFREY PETTY,
KATHLEEN PETTY,
JD’S COUNTRY PAWN, LLC,

       Defendants.


                               NOTICE OF RELATED CASE


       Plaintiff, Mount Vernon Fire Insurance Company (“Mount Vernon”), by and through its

counsel, McElroy, Deutsch, Mulvaney & Carpenter, LLP, and pursuant to D.C.COLO.LCivR

3.2, provides notice of the following related case: Jeffrey Petty v. Mount Vernon Fire Insurance

Company, No. 1:18-cv-03102-STV (D. Colo.), a garnishment action removed by Mount Vernon.

       Respectfully submitted this 5th day of December, 2018.

                                            /s/ Jane E. Young
                                            Jane E. Young
                                            Monica L. C. Lester
                                            McElroy, Deutsch, Mulvaney & Carpenter, LLP
                                            5600 South Quebec Street, Suite C100
                                            P.O. Box 4467
                                            Englewood, CO 80155-4467
                                            Telephone:    (303) 293-8800
                                            Facsimile:    (303) 839-0036
                                            E-Mail:       jyoung@mdmc-law.com
                                            E-mail:       mlclester@mdmc-law.com
Case 1:18-cv-03111-MEH Document 9 Filed 12/05/18 USDC Colorado Page 2 of 2




                                           Attorneys for Plaintiff     Mount    Vernon   Fire
                                           Insurance Company


                              CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of December, 2018, a true and correct copy of the
foregoing Notice of Related Case was electronically filed with the Clerk of Court using the
CM/ECF system.



                                           /s/ Jane E. Young
                                           Jane E. Young
                                           Monica L. C. Lester
                                           McElroy, Deutsch, Mulvaney & Carpenter, LLP
                                           5600 South Quebec Street, Suite C100
                                           P.O. Box 4467
                                           Englewood, CO 80155-4467
                                           Telephone:    (303) 293-8800
                                           Facsimile:    (303) 839-0036
                                           E-Mail:       jyoung@mdmc-law.com
                                           E-mail:       mlclester@mdmc-law.com
                                           Attorneys for Plaintiff Mount Vernon Fire
                                           Insurance Company




                                              2
